Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 1/3/2022 has been entered.  
Claims 1-2, 6, 8 and 10 are pending.  
Claims 3-5, 7, 9 and 11 are canceled.  
Claims 1-2, 6, 8 and 10 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (Pub. No.: US 20210153279 A1) in view of Larsson et al. (Pub. No.: US 20160192391 A1) and Ouchi et al. (Pub. No.: US 20190289586 A1), hereafter respectively referred to as Takeda, Larsson, and Ouchi.  
	In regard to Claim 1, Takeda teaches A method for transmitting and receiving a signal by a terminal (user terminal (NR UE), Para. 23, FIGS. 1, 2) dual-connected to a first Radio Access Technology (RAT) (LTE eNB, Para. 28, FIGS. 1, 2) and a second RAT (NR gNB, Para. 28, FIGS. 1, 2) in a wireless communication system, the method comprising: receiving a downlink reference Time Domain Duplex (TDD) (TDD, Para. 27, FIG. 1) uplink-downlink configuration (LTE DL signals may be at least one of PDCCH (Physical Downlink Control CHannel), downlink control information (DCI), Para. 42, FIG. 2) based on the first RAT (possible to apply TDD to LTE, Para. 27, FIG. 1).  
Takeda teaches, based on that an uplink subframe (TTIs, Para. 110, FIG. 3B) based on the downlink reference TDD (apply TDD to LTE, Para. 27, FIG. 1) uplink-downlink configuration (LTE DL signals may be at least one of PDCCH (Physical Downlink Control CHannel), downlink control information (DCI), Para. 42, FIG. 2) is related to a first transmission time unit having a predetermined length (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110), performing time division (LTE UL signal and an NR UL signal to be transmitted in an LTE UL carrier may be time-division-multiplexed, Para. 53, FIG. 3B) of (i) configuring the first transmission time unit for the first RAT (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110) and configuring a second transmission time unit except the first transmission time unit for the second RAT (NR UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110) in the uplink subframe (TTIs, Para. 110, FIG. 3B).  [the examiner notes that each TTI in FIG. 3B of Takeda is referred to as a “slot”, and as a result, two consecutive TTIs in FIG. 3B of Takeda can be considered two consecutive slots, and two consecutive slots are substantively the same as a “subframe” of the claim].  
Takeda teaches, wherein the first RAT is Frequency Domain Duplex (FDD)-based Long Term Evolution (LTE) (in FIG. 1, frequency division duplexing (FDD) is applied to LTE, Para. 27, FIGS. 1, 2).  
Takeda teaches, wherein the second RAT is New Radio Access Technology (NR) (carriers for NR are configured, Para. 23, FIGS. 1, 2.  Time division duplexing (TDD) is applied to NR, Para. 27, FIGS. 1, 2).  
Takeda teaches an uplink signal is transmitted in the first transmission time unit (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B), which is configured for the first RAT which is FDD-based LTE (frequency division duplexing (FDD) is applied to LTE, Para. 27, FIGS. 1, 2), in the uplink subframe (as shown in FIG. 3B, an LTE UL signal and an NR UL signal to be transmitted in an LTE UL carrier may be time-division-multiplexed, Para. 53, FIG. 3B).  
Takeda fails to teach the uplink subframe is determined based on Hybrid Automatic Repeat Request (HARQ) timing for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell).  
	Larsson teaches the uplink subframe (Configuration 1 indicates that HARQ feedback be provided in subframes 2, Para. 133, FIG. 8) is determined based on Hybrid Automatic Repeat Request (HARQ) timing (the FDD based SCell follows the HARQ control timing of configuration 1, as provided in Tables 1 and 2, Para. 133, FIG. 8) for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell) (FIG. 8 illustrates a configuration 1 TDD based cell functioning as a PCell which is aggregated with a FDD based SCell, Para. 133, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Takeda since Larsson provides a technique for carrier aggregation, which can be introduced into the system of Takeda to permit carriers of differing duplexing types to be combined for the efficient transmission of information over arrangements with multiple carriers.  
Takeda fails to teach, wherein, based on there being one short-transmission time interval (sTTI) in the uplink subframe: the first transmission time unit is the one sTTI in the uplink subframe.  
(in the subframe n by use of the PUCCH format 2b that is constituted of 7 symbols (i.e., of the sTTI of 7 symbols), Para. 238): the first transmission time unit is the one sTTI in the uplink subframe (FIG. 4 illustrates the mapping to the HARQ-ACK (j) for a PUCCH format 2b, Para. 239.  FIG. 4 shows HARQ-ACK (j) in a first sPUCCH of a subframe n).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ouchi with the teachings of Takeda in view of Larsson since Ouchi provides a technique for utilizing short transmission time intervals, which can be introduced into the system of Takeda in view of Larsson to permit more efficient transmissions by utilizing shorter allocations of time within a wireless resource with respect to more appropriately accommodate smaller sizes of information.  


In regard to Claim 10, Takeda teaches A terminal (user terminal (NR UE), Para. 23, FIGS. 1, 2) for transmitting and receiving a signal while being dual-connected to a first Radio Access Technology (RAT) (LTE eNB, Para. 28, FIGS. 1, 2) and a second RAT (NR gNB, Para. 28, FIGS. 1, 2) in a wireless communication system, the terminal comprising: a radio frequency unit (transmitting/receiving sections 203, Para. 147, FIG. 9); and a processor (baseband signal processing section 204, Para. 148, FIG. 9), wherein the processor is configured to: receive a downlink reference Time Domain Duplex (TDD) (TDD, Para. 27, FIG. 1) uplink-downlink configuration (LTE DL signals may be at least one of PDCCH (Physical Downlink Control CHannel), downlink control information (DCI), Para. 42, FIG. 2) based on the first RAT (possible to apply TDD to LTE, Para. 27, FIG. 1).  
Takeda teaches, based on that an uplink subframe (TTIs, Para. 110, FIG. 3B) based on the downlink reference TDD (apply TDD to LTE, Para. 27, FIG. 1) uplink-downlink configuration (LTE DL signals may be at least one of PDCCH (Physical Downlink Control CHannel), downlink control information (DCI), Para. 42, FIG. 2) is related to a first transmission time unit having a predetermined length (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110), configure the first transmission time unit for the first RAT (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110) and configure a second transmission time unit for the second RAT in the uplink subframe (TTIs, Para. 110, FIG. 3B) except the first transmission time unit (NR UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B.  TTI (also referred to as a "slot"), Para. 110).  [the examiner notes that each TTI in FIG. 3B of Takeda is referred to as a “slot”, and as a result, two consecutive TTIs in FIG. 3B of Takeda can be considered two consecutive slots, and two consecutive slots are substantively the same as a “subframe” of the claim].  
Takeda teaches, wherein the first RAT is a Frequency Domain Duplex (FDD)-based Long Term Evolution (LTE) band (in FIG. 1, frequency division duplexing (FDD) is applied to LTE, Para. 27, FIGS. 1, 2).  
 (carriers for NR are configured, Para. 23, FIGS. 1, 2.  Time division duplexing (TDD) is applied to NR, Para. 27, FIGS. 1, 2).  
Takeda teaches an uplink signal is transmitted in the first transmission time unit (LTE UL signal within a predetermined period of time (for example, within 1 TTI), Para. 53, FIG. 3B), which is configured for the first RAT which is FDD-based LTE (frequency division duplexing (FDD) is applied to LTE, Para. 27, FIGS. 1, 2), in the uplink subframe (as shown in FIG. 3B, an LTE UL signal and an NR UL signal to be transmitted in an LTE UL carrier may be time-division-multiplexed, Para. 53, FIG. 3B).  
Takeda fails to teach the uplink subframe is determined based on Hybrid Automatic Repeat Request (HARQ) timing for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell).  
Larsson teaches the uplink subframe (Configuration 1 indicates that HARQ feedback be provided in subframes 2, Para. 133, FIG. 8) is determined based on Hybrid Automatic Repeat Request (HARQ) timing (the FDD based SCell follows the HARQ control timing of configuration 1, as provided in Tables 1 and 2, Para. 133, FIG. 8) for carrier aggregation of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell) (FIG. 8 illustrates a configuration 1 TDD based cell functioning as a PCell which is aggregated with a FDD based SCell, Para. 133, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the 
Takeda fails to teach, wherein, based on there being one short-transmission time interval (sTTI) in the uplink subframe: the first transmission time unit is the one sTTI in the uplink subframe.  
Ouchi teaches, wherein, based on there being one short-transmission time interval (sTTI) in the uplink subframe (in the subframe n by use of the PUCCH format 2b that is constituted of 7 symbols (i.e., of the sTTI of 7 symbols), Para. 238): the first transmission time unit is the one sTTI in the uplink subframe (FIG. 4 illustrates the mapping to the HARQ-ACK (j) for a PUCCH format 2b, Para. 239.  FIG. 4 shows HARQ-ACK (j) in a first sPUCCH of a subframe n).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ouchi with the teachings of Takeda in view of Larsson since Ouchi provides a technique for utilizing short transmission time intervals, which can be introduced into the system of Takeda in view of Larsson to permit more efficient transmissions by utilizing shorter allocations of time within a wireless resource with respect to more appropriately accommodate smaller sizes of information.  


Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Larsson, Ouchi, and further in view of Won et al. (Pub. No.: US 20160135143 A1), hereafter referred to as Won.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Takeda teaches a first transmission time.  
Takeda fails to teach, wherein relative positions of uplink signals having the first transmission time unit are configured through higher layer signaling, and the uplink signals are related to a downlink signal having the first transmission time unit.  
Won teaches, wherein relative positions of uplink signals having the first transmission time unit are configured through higher layer signaling, and the uplink signals are related to a downlink signal having the first transmission time unit (The NAS layer 7103, which performs the network access according to the specific-application congestion control function and starts the network access, may transmit, to the RRC layer 7104, an indication stating that the network access is initiated after the specific-application congestion control is performed (as indicated by reference numeral 7130), Para. 602, FIG. 71A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won with the teachings of Takeda since Won provides a technique for implementing HARQ, which can be introduced into the system of Takeda to permit a terminal to improve reliability of communications in a terminal performing LTE-NR dual connectivity.  

In regard to Claim 6, as presented in the rejection of Claim 1, Takeda teaches a method.  
Takeda fails to teach, wherein the first transmission time unit of the uplink subframe is configured through one of higher layer signaling, a Media Access Control Control Element (MAC CE), or a control channel.  
	Won teaches, wherein the first transmission time unit of the uplink subframe is configured through one of higher layer signaling, a Media Access Control Control Element (MAC CE), or a control channel (a control channel such as the PDCCH, a physical HARQ indicator channel (PHICH), and the PUCCH is transmitted can be understood as that A/N for data on the control channel and other feedback information are transmitted.  An upper signal can be understood as a radio resource control (RRC) signaling (signal) or a higher layer signal.  Para. 121).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won with the teachings of Takeda since Won provides a technique for implementing HARQ, which can be introduced into the system of Takeda to permit a terminal to improve reliability of communications in a terminal performing LTE-NR dual connectivity.  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Larsson, Ouchi, and further in view of Taori et al. (Patent No.: US 9402268 B2), hereafter referred to as Taori.  
In regard to Claim 8, as presented in the rejection of Claim 1, Takeda teaches a first transmission time unit.  
Takeda fails to teach wherein the HARQ timing related to the first transmission time unit is determined according to a preset value of K (where K is a natural number).
Taori teaches wherein Hybrid Automatic Repeat Request (HARQ) timing related to the first transmission time unit is determined according to a preset value of K (where K is a natural number) (Because the fraction α can be used in a TDM-based in-band wireless X2 scheme, no more than 50% of each uplink subframe can be used to schedule X2 transmissions. The upper bound can serve as a trade-off between α and access capacities for the area wide deployment of 5G cells, as well as to enable robust hybrid automatic repeat request (HARQ) retransmissions for each subframe.  Col. 11, lines 46-49, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taori with the teachings of Takeda since Taori provides a technique for efficient communication over backhauls between base stations, which can be introduced into the system of Takeda to permit efficient communication between base stations of different generations for providing increased flexibility for wireless communications.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC §§ 102 and 103
1/3/2022 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that Accordingly, for at least this reason, Applicant requests reconsideration and withdrawal of the rejections of claims 1 and 10 and their dependent claims, and submits that these claims are in condition for allowance.  This argument is not persuasive.  The limitations by amendment introduced into Claims 1 and 10, which are not taught by Takeda, are taught by Larsson et al. (Pub. No.: US 20160192391 A1) and Ouchi et al. (Pub. No.: US 20190289586 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noh et al. (Pub. No.: US 20160242168 A1), teaches the uplink subframe is determined based on Hybrid Automatic Repeat Request (HARQ) timing (hybrid automatic repeat request-acknowledgement (HARQ-ACK) timing regarding the CA, Para. 69) for carrier aggregation (the terminal and the base station performing the aggregation of carriers operating in different duplex modes may remove the ambiguity of procedures operating according to the establishment of the PCell and the SCell, Para. 18) of an LTE-based TDD Primary Cell (Pcell) and an FDD Secondary Cell (Scell) (TDD PCell and FDD SCell, Para. 118-120, 124-125.  In HARQ timing regarding UL transmissions in the existing FDD SCell, Para. 125).  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
2-25-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477